Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Interpretation
Claim 5 recites “wherein the separation wall extends along an entire length of the first conveyor.” Based on the specification (Figure 1 and “Preferably, the separation wall 60 is retractable from being fully deployed along substantially a full length of the housing”), “wherein the separation wall extends along an entire length of the first conveyor” does not mean wherein the separation wall extends along the entire length of the first conveyor, but that there exists a length of the first conveyor, the entirety of which the separation wall extends along.

Claim Objections
	Claim 21 recites “a controller for in electronic communication” which should be –a controller in electronic communication-. Appropriate correction is required.
Claim 22 recites “comprising aa belt tracking system” which should be –comprising a belt tracking system-. Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 3/25/2019 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US 4554437 A), hereinafter Wagner.

Regarding claim 21, Wagner discloses a textile dryer (The limitation “a textile dryer” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus disclosed by Wagner could be used to dry textiles. Additionally, the recitation “a textile dryer” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) comprising: 
a housing defining a chamber having a single first opening at a first end of the housing and a single second opening at a second end of the housing (“a center portion 220 having a widened tunnel-form cooking chamber 222” column 11, line 48); 
a first conveyer having a continuous belt extending through the single first opening at the first end of the housing and extending out of the single second opening at the second end of the housing (“two conveyors 224l, 224r which are independently driven by motors M1, M2 (see FIG. 2) in side-by-side relation” column 11, line 51); 

a controller for in electronic communication with the first conveyer and the second conveyer for independently selecting and maintaining the speed and direction of the first conveyer and the second conveyer (“Microprocessor circuitry of FIG. 4 is preferably utilized and its capabilities are such that a single keypad 240 and display 238 are adequate for user selection and monitoring of the various temperatures, cooking times and other parameters associated with each of the left and right tunnel halves” column 12, line 20. Figure 4 shows that the motors M1 and M2 are controlled by this circuitry).

    PNG
    media_image1.png
    852
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    882
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1, 2, 6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as unpatentable over Wagner, in view of Silverman (US 4140485 A), hereinafter Silverman, in view of Rivera (US 20150345865 A1), hereinafter Rivera, and further in view of Butler (US 20110232122 A1), hereinafter Butler.

Regarding claim 1, Wagner discloses a textile dryer (The limitation “a textile dryer” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus disclosed by Wagner could be used to dry textiles. Additionally, the recitation “a textile dryer” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) comprising: 
a housing defining a chamber having a single infeed and a single outfeed (“a center portion 220 having a widened tunnel-form cooking chamber 222” column 11, line 48); 
a first conveyor extending through the single infeed and extending out of the single outfeed (“two conveyors 224l, 224r which are independently driven by motors M1, M2 (see FIG. 2) in side-by-side relation” column 11, line 51) having a continuous belt of a porous material to allow for the passage of air therethrough (“Conveyor 24 is as noted of continuous chain-belt configuration, being passed around opposite end rollers 72, 74. An idler roller 76 provides tensioning of the belt, which may be of steel or 
a second conveyor extending through the single infeed and extending out of the single outfeed adjacent the first conveyer (“two conveyors 224l, 224r which are independently driven by motors M1, M2 (see FIG. 2) in side-by-side relation” column 11, line 51) and having a continuous belt of a porous material to allow for the passage of air therethrough (“Conveyor 24 is as noted of continuous chain-belt configuration, being passed around opposite end rollers 72, 74. An idler roller 76 provides tensioning of the belt, which may be of steel or stainless steel and of a link or mesh character” column 6, line 55) and spaced from the first conveyor and extending through the second zone and having a second surface for supporting objects in exposure to the second ambient condition (Figure 6), the belt is mounted for movement in the forward direction in response to signals received from the controller (“Microprocessor circuitry of FIG. 4 is preferably utilized and its capabilities are such that a single keypad 240 and display 238 are adequate for user selection and monitoring of the various temperatures, cooking times and other parameters associated with each of the left and right tunnel halves” column 12, line 20. Figure 4 shows that the motors M1 and M2 are controlled by this circuitry); 
a controller in electronic communication with the first conveyor and the second conveyor for independently selecting and maintaining the speed of the first conveyor and the second conveyor and for independently selecting and maintaining the physical conditions of the first ambient condition and the second ambient condition (“In each half of the tunnel, cooking time for food products may be different by reason of the conveyors 224l, 224r travelling at different speeds. Upper and lower cooking temperatures (IR emission) within each of three longitudinal zones of each half of the tunnel may be separately maintained” column 12, line 14); and


    PNG
    media_image3.png
    428
    502
    media_image3.png
    Greyscale

Wagner additionally teaches a separation wall extending through the chamber to create a first zone having a first ambient condition and a second zone having a second ambient condition (“For increased thermal isolation laterally as between the two tunnel halves, a barrier 331 is shown extending from the roof of tunnel 322 to a point near the upper surface of conveyor 324. Barrier 331 extends the full length of the tunnel 322 and may be of metal or other temperature-resistant material such as will enhance the maintaining of separate temperatures on opposite sides of such barrier 331. Barrier 331 may be secured by suitable means such as by having an enlarged portion or rail 333 at its upper edge fitted between L-shaped brackets 335, 335' carried along the length of the tunnel roof. The barrier may accordingly be readily removed, if not needed or to permit food products of wide extent to be conveyed” column 12, line 48).

    PNG
    media_image4.png
    246
    673
    media_image4.png
    Greyscale

In view of Wagner’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a separation wall extending through the chamber to create a first zone having a first ambient condition and a second zone having a second ambient condition as is taught in Wagner, in the apparatus disclosed by Wagner.
One would have been motivated to include a separation wall extending through the chamber to create a first zone having a first ambient condition and a second zone having a second ambient condition because Wagner states the wall will “enhance the maintaining of separate temperatures.” Therefore, including the separation wall will improve separation of the independently maintained environments.

Wagner does not disclose:
the belt having a protuberance extending above a surface of the belt and along a length of the belt, a first belt tracking system on the first conveyor, the first belt tracking system having a drive roller having an annular groove and the protuberance is positioned in the annular groove;
the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction; or
wherein the user interface is a graphical user interface.

However, Silverman teaches the belt having a protuberance extending above a surface of the belt and along a length of the belt, a first belt tracking system on the first conveyor, the first belt tracking system having a drive roller having an annular groove and the protuberance is positioned in the annular 

    PNG
    media_image5.png
    168
    436
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    167
    887
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    237
    745
    media_image7.png
    Greyscale

In view of Silverman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the belt having a protuberance extending above a surface of the belt and along a length of the belt, a first belt tracking system on the first conveyor, the first belt tracking system having a drive roller having an annular groove and the protuberance is positioned in the annular groove as is taught in Silverman, in the apparatus disclosed by Wagner


Wagner does not disclose:
the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction; or
wherein the user interface is a graphical user interface.

However, Rivera teaches wherein the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction (“Controller 1236 may be operatively coupled to one or more of the conveyor system drives. Controller 1236 may be configured to control the drives to adjust the rotary speed and/or rotary direction of the corresponding rollers” paragraph [0102]).

In view of Rivera’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction as is taught in Rivera, in the apparatus disclosed by Wagner.
One would have been motivated to include wherein the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction because Rivera states “In some embodiments, the direction/speed of rotation of at least some of the rollers may be 

Wagner does not disclose wherein the user interface is a graphical user interface.

However, Butler teaches a graphical user interface connected to the controller (“the control unit 320 may be coupled with a controller 318 for accepting user input. In accordance with one embodiment of the present invention, the controller 318 may comprise a user interface. For example, the controller 318 may include: graphical controllers ( GUI), web-based controllers or web controllers (WUI), command line interfaces, tactile interfaces, touchscreen controllers, gesture interfaces, intelligent controllers, motion tracking interfaces, tangible controllers, text controllers, voice controllers, natural-language interfaces, zero-input interfaces, physical interfaces, switch interfaces, knob interfaces, button interfaces, toggle on/off interfaces, dial timer interfaces and the like” paragraph [0063]).

Wagner does not disclose the claimed user interface. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for interfacing with a controller. In this regard, it is noted that Butler teaches a graphical user interface. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the controller of Wagner as modified with a GUI since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 2, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 1 wherein the first ambient condition is defined by one or more physical conditions selected from temperature, humidity, pressure, air flow rate(s), and exposure to electromagnetic radiation of a particular frequency (“In each half of the tunnel, cooking time for food products may be different by reason of the conveyors 224l, 224r travelling at different speeds. Upper and lower cooking temperatures (IR emission) within each of three longitudinal zones of each half of the tunnel may be separately maintained” column 12, line 14).

Regarding claim 6, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 1, wherein the first conveyor belt and the second conveyor belt are a screen material (“Conveyor 24 is as noted of continuous chain-belt configuration, being passed around opposite end rollers 72, 74. An idler roller 76 provides tensioning of the belt, which may be of steel or stainless steel and of a link or mesh character” column 6, line 55).

Regarding claim 12, Goebel discloses a textile dryer (The limitation “a textile dryer” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus disclosed by Wagner could be used to dry textiles. Additionally, the recitation “a textile dryer” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) comprising:
a housing defining a chamber having a single infeed, a single outfeed and an ambient condition (“a center portion 220 having a widened tunnel-form cooking chamber 222” column 11, line 48); 

a second conveyor extending through the single infeed and extending out of the single outfeed adjacent the first conveyer (“two conveyors 224l, 224r which are independently driven by motors M1, M2 (see FIG. 2) in side-by-side relation” column 11, line 51) and having a continuous belt of a porous material to allow for the passage of air therethrough (“Conveyor 24 is as noted of continuous chain-belt configuration, being passed around opposite end rollers 72, 74. An idler roller 76 provides tensioning of the belt, which may be of steel or stainless steel and of a link or mesh character” column 6, line 55), and spaced from the first conveyor and extending through the chamber and having a second surface generally coplanar with the first surface for supporting objects in exposure to the ambient condition (Figure 6), the belt is mounted for movement in the forward direction in response to signals received from the controller (“Microprocessor circuitry of FIG. 4 is preferably utilized and its capabilities are such that a single keypad 240 and display 238 are adequate for user selection and monitoring of the various temperatures, cooking times and other parameters associated with each of the left and right tunnel halves” column 12, line 20. Figure 4 shows that the motors M1 and M2 are controlled by this circuitry); 
a controller in electronic communication with the first conveyor and the second conveyor for independently selecting and maintaining the speed of the first conveyor and the second conveyor (“In 
a user interface connected to the controller (“Referring temporarily to FIG. 5, it can be noted that the pushbutton pad keyboard 40 includes buttons not only with numerals but also appropriate legends. An on-off switch 42 is also provided for each tier. A separate pushbutton 44 permits the user to enter a desired operating condition, setting or the like, after selecting same by keyboard 40” column 4, line 62).

Wagner does not disclose:
the belt having a protuberance extending above a surface of the belt and along a length of the belt, a first belt tracking system on the first conveyor, the first belt tracking system having a drive roller having an annular groove and the protuberance is positioned in the annular groove;
the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction; or
wherein the user interface is a graphical user interface.

However, Silverman teaches the belt having a protuberance extending above a surface of the belt and along a length of the belt, a first belt tracking system on the first conveyor, the first belt tracking system having a drive roller having an annular groove and the protuberance is positioned in the annular groove (“The V-belts of the preceding figures are guided against lateral movement by the guide rollers about which they move or by suitable guide pulleys which may be located as desired. FIG. 5 shows the roller 35 as consisting of the tubular cylinder 80 which is fixed on spaced end plates 81 and 82 and on a central V -notched plate 83… if the belt 10 of FIG. 4 had the V-belt member disposed at its outer edges, the roller of FIG. 5 would have been suitably modified with V -notches at corresponding locations” column 4, line 1).


One would have been motivated to include the belt having a protuberance extending above a surface of the belt and along a length of the belt, a first belt tracking system on the first conveyor, the first belt tracking system having a drive roller having an annular groove and the protuberance is positioned in the annular groove because Silverman states that the protuberance and groove protect against lateral movement. Therefore, including these features will create a more stable belt configuration.

Wagner does not disclose:
the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction; or
wherein the user interface is a graphical user interface.

However, Rivera teaches wherein the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction (“Controller 1236 may be operatively coupled to one or more of the conveyor system drives. Controller 1236 may be configured to control the drives to adjust the rotary speed and/or rotary direction of the corresponding rollers” paragraph [0102]).

In view of Rivera’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently 
One would have been motivated to include wherein the belts are mounted for movement in a rearward direction, the controller in electronic communication with the conveyors for independently selecting and maintaining the direction, between the forward direction and the rearward direction because Rivera states “In some embodiments, the direction/speed of rotation of at least some of the rollers may be adjusted to adjust a gap between consecutive loads of lumber. The desired gap may be determined based on a drying schedule and/or a maintenance schedule. For example, after a first load is conveyed into the lumber kiln, the rollers upstream of the first load may be slowed, stopped, or rotated in reverse for some time to provide a gap between the first load and a next consecutive load that is expected to dry more quickly than the first load. Thus, adjusting the gap may allow the next consecutive load to be conveyed more quickly through the lumber kiln than the first load” (paragraph [0082]). Therefore, enabling reverse direction in Wagner will provide increased capability when it comes to consecutively treating loads having different requirements.

Wagner does not disclose wherein the user interface is a graphical user interface.

However, Butler teaches a graphical user interface connected to the controller (“the control unit 320 may be coupled with a controller 318 for accepting user input. In accordance with one embodiment of the present invention, the controller 318 may comprise a user interface. For example, the controller 318 may include: graphical controllers ( GUI), web-based controllers or web controllers (WUI), command line interfaces, tactile interfaces, touchscreen controllers, gesture interfaces, intelligent controllers, motion tracking interfaces, tangible controllers, text controllers, voice controllers, natural-language interfaces, zero-input interfaces, physical interfaces, switch interfaces, knob interfaces, button interfaces, toggle on/off interfaces, dial timer interfaces and the like” paragraph [0063]).

Wagner does not disclose the claimed user interface. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for interfacing with a controller. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 14, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 12 wherein the first conveyor and the second conveyor are coextensive (Figure 6).

Regarding claim 15, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 12 wherein the first conveyor and the second conveyor are coterminous (Figure 6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner, in view of Silverman, in view of Rivera, in view of Butler, and further in view of Hauser (US 20140173928 A1), hereinafter Hauser.

Regarding claim 3, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 1. 

Wagner, as modified by Silverman, Rivera, and Butler, does not disclose wherein the ambient condition is defined by a temperature range and a humidity range.

However, Hauser teaches wherein the ambient condition is defined by a temperature range and a humidity range (“In addition to the temperature, the air humidity inside the drying device, and the supply and composition of a gas, can be set” paragraph [0018]).

In view of Hauser’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the ambient condition is defined by a temperature range and a humidity range as is taught in Hauser, in the apparatus disclosed by Wagner.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as unpatentable over Wagner, in view of Silverman, in view of Rivera, in view of Butler, and further in view of Gething (GB 2109910 A), hereinafter Gething.

Regarding claim 4, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 1, wherein the separation wall is removable (“For increased thermal isolation laterally as between the two tunnel halves, a barrier 331 is shown extending from the roof of tunnel 322 to a point near the upper surface of conveyor 324. Barrier 331 extends the full length of the tunnel 322 and may be of metal or other temperature-resistant material such as will enhance the maintaining of separate temperatures on opposite sides of such barrier 331. Barrier 331 may be secured by suitable means such as by having an enlarged portion or rail 333 at its upper edge fitted between L-shaped brackets 335, 335' carried along the length of the tunnel roof. The barrier may accordingly be readily removed, if not needed or to permit food products of wide extent to be conveyed” column 12, line 48).

Wagner, as modified by Silverman, Rivera, and Butler, does not disclose wherein the separation wall is retractable.

However, Gething teaches wherein the separation wall is retractable ("The furnace chamber can be divided into two compartments 34a and 34b by a partition 36 raisable and lowerable into the chamber by a pneumatic jack 38" page 3, line 8).

    PNG
    media_image8.png
    348
    597
    media_image8.png
    Greyscale

In view of Gething’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the separation wall is retractable as is taught in Gething, in the apparatus disclosed by Wagner.
One would have been motivated to include wherein the separation wall is retractable because Gething states “It can take a relatively long time to raise the temperature in a given compartment from cold to the appropriate heat treatment temperature. This time may be reduced by moving the or a said partition to allow the hot atmosphere from a previously heated compartment to enter the adjacent compartment it is desired to bring into use” (page 2, line 77). Therefore, including a retractable separation wall will shorten warmup times when the second conveyor is brought on line after a period in which only one is in use. Retraction will also allow the partition to be removed non-manually.

Regarding claim 5, Wagner, as modified by Silverman, Rivera, Butler, and Gething, discloses the dryer of claim 4 wherein the separation wall extends along an entire length of the first conveyor (“For increased thermal isolation laterally as between the two tunnel halves, a barrier 331 is shown extending from the roof of tunnel 322 to a point near the upper surface of conveyor 324. Barrier 331 extends the full length of the tunnel 322 and may be of metal or other temperature-resistant material such as will enhance the maintaining of separate temperatures on opposite sides of such barrier 331. Barrier 331 may be secured by suitable means such as by having an enlarged portion or rail 333 at its upper edge fitted .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner, in view of Silverman, in view of Rivera, in view of Butler, and further in view of Norris (US 3646880 A), hereinafter Norris.

Regarding claim 7, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 6. 

Wagner, as modified by Silverman, Rivera, and Butler, does not disclose wherein the screen material is a fiberglass material coated with a polytetrafluoroethylene layer.

However, Norris teaches wherein the conveyor material is a fiberglass material coated with a polytetrafluoroethylene layer (“The lower combination conveyor and heating belt 46 may be made of any suitable material but a preferred material for this purpose is a belt composed of glass fiber (FIBERGLASS) (Owens-Corning Glass Co.) coated with a heat-resistant resinous material which is preferably polymerized tetrafluoro ethylene known as TEFLON, such a combination conveyor and heating belt having high -heat-resistance, long wear life and providing for rapid heat transfer therethrough by conduction and providing a nonsticky surface on the combination conveyor and heating belts 46-55”).

In view of Norris’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the screen material is a fiberglass material coated with a polytetrafluoroethylene layer as is taught in Norris, in the dryer disclosed by Wagner.
One would have been motivated to include wherein the screen material is a fiberglass material coated with a polytetrafluoroethylene layer because Norris states “such a combination conveyor and heating belt having high -heat-resistance, long wear life.” Therefore, constructing the conveyor of Wagner .

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Wagner, in view of Silverman, in view of Rivera, in view of Butler, and further in view of Goebel (GB 756753 A), hereinafter Goebel.

Regarding claim 8, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 1. 

Wagner, as modified by Silverman, Rivera, and Butler, does not disclose wherein the first conveyor has a first width and the second conveyor has a second width, the first width being greater than the second width.

However, Goebel teaches wherein the first conveyor has a first width and the second conveyor has a second width, the first width being greater than the second width (Figure 3 and "These channels 5, 6 may be of different height and/or width" page 2, line 18).

    PNG
    media_image9.png
    467
    656
    media_image9.png
    Greyscale

Wagner does not disclose conveyors of different widths. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for sizing the widths of two conveyors (The first being greater than the second, the second being greater than the first, or the two having equal widths). In this regard, it is noted that Goebel teaches conveyors of different widths the greater of which may be designated as first. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Wagner with conveyors of unequal widths since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 13, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 12.



However, Goebel teaches wherein the first conveyor has a first width and the second conveyor has a second width, the first width being greater than the second width (Figure 3 and "These channels 5, 6 may be of different height and/or width" page 2, line 18).

Wagner does not disclose conveyors of different widths. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for sizing the widths of two conveyors (The first being greater than the second, the second being greater than the first, or the two having equal widths). In this regard, it is noted that Goebel teaches conveyors of different widths the greater of which may be designated as first. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Wagner with conveyors of unequal widths since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, in view of Silverman, in view of Rivera, in view of Butler, and further in view of Lin (US 20130125413 A1), hereinafter Lin.

Regarding claims 9-11, Wagner, as modified by Silverman, Rivera, and Butler, discloses the dryer of claim 1.

Wagner, as modified by Silverman, Rivera, and Butler, does not disclose: 
a conduit connecting a source of heated air under pressure to the first zone;
a fresh air conduit connecting a source of fresh air to the second zone; or
a conduit connecting a source of heated air under pressure to the first zone

However, Lin teaches: 
a conduit connecting a source of heated air under pressure to the first zone (Figure 1, element 13 connects the source of heated air 11 to the first zone 12);
a fresh air conduit connecting a source of fresh air to the second zone (The conduit downstream of 52); and
a heated air conduit connecting a source of heated air under pressure to the second zone and a valve for blending the heated air with the fresh air to reach a desired temperature (“when a result of the second determination made in step 68 is affirmative, the control module 4 is configured to control the hot air valve 51 for decreasing the volume of hot air supplied from the furnace 11 to the respective dryer 12, and to adjust the cool air valve 52 for entrance of ambient cool air to the pipe network 13 and for controlling mixing of the cool air with the hot air so as to reduce temperature of the hot air supplied to the respective dryer 12” paragraph [0033] and “when the result of the second determination made in step 68 is negative, the control module 4 is configured to control the hot air valve 51 for increasing the volume of hot air supplied from the furnace 11 to the respective dryer 12, and to control the cool air valve 52 for decreasing or blocking entrance of ambient cool air to the pipe network 13 so as to raise the temperature of the hot air supplied to the respective dryer 12” paragraph [0034])

    PNG
    media_image10.png
    391
    871
    media_image10.png
    Greyscale

In view of Lin’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include: 

a fresh air conduit connecting a source of fresh air to the second zone; and
a heated air conduit connecting a source of heated air under pressure to the second zone and a valve for blending the heated air with the fresh air to reach a desired temperature as is taught in Lin, in the apparatus disclosed by Wagner.
One would have been motivated to include: 
a conduit connecting a source of heated air under pressure to the first zone 
a fresh air conduit connecting a source of fresh air to the second zone; and
a heated air conduit connecting a source of heated air under pressure to the second zone and a valve for blending the heated air with the fresh air to reach a desired temperature because Lin states “This invention is capable of utilizing heat energy generated from the same furnace 11 so as to save fuel materials for burning, and to increase utilization rate of heat energy. This invention may further intelligently satisfy individual drying conditions with respect to the dryers 12 without affecting heat energy supply of the furnace 11, so as to promote economic efficiency thereof” (paragraph [0036]). Therefore, including the heat source, conduits, and valves of Lin will promote economic efficiency.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner, in view of Silverman.

Regarding claim 22, Wagner discloses the textile dryer of claim 21. 

Wagner does not disclose a belt tracking system on each of the first conveyer and the second conveyer configured so that lateral edges of the first conveyer and the second conveyer move at the same speed. 

However, Silverman teaches a belt tracking system on the conveyer configured so that lateral edges of the first conveyer and the second conveyer move at the same speed (“The V-belts of the preceding figures are guided against lateral movement by the guide rollers about which they move or by 

In view of Silverman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a belt tracking system on the conveyer configured so that lateral edges of the first conveyer and the second conveyer move at the same speed as is taught in Silverman, in the apparatus disclosed by Wagner
One would have been motivated to include a belt tracking system on the conveyer configured so that lateral edges of the first conveyer and the second conveyer move at the same speed because Silverman states that the protuberance and groove protect against lateral movement. Therefore, including these features will create a more stable belt configuration.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner, in view of Gething.

Regarding claim 23, Wagner discloses the textile dryer of claim 21. 

Wagner further teaches a removable separation wall extending longitudinally in the chamber wherein the separation wall divides the chamber into a first zone and a second zone (“For increased thermal isolation laterally as between the two tunnel halves, a barrier 331 is shown extending from the roof of tunnel 322 to a point near the upper surface of conveyor 324. Barrier 331 extends the full length of the tunnel 322 and may be of metal or other temperature-resistant material such as will enhance the maintaining of separate temperatures on opposite sides of such barrier 331. Barrier 331 may be secured by suitable means such as by having an enlarged portion or rail 333 at its upper edge fitted between L-shaped brackets 335, 335' carried along the length of the tunnel roof. The barrier may accordingly be 

In view of Wagner’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a removable separation wall extending longitudinally in the chamber wherein the separation wall divides the chamber into a first zone and a second zone as is taught in Wagner, in the apparatus disclosed by Wagner.
One would have been motivated to include a removable separation wall extending longitudinally in the chamber wherein the separation wall divides the chamber into a first zone and a second zone because Wagner states the wall will “enhance the maintaining of separate temperatures.” Therefore, including the separation wall will improve separation of the independently maintained environments.

Wagner does not disclose that the separation wall is retractable.

However, Gething teaches wherein the separation wall is retractable ("The furnace chamber can be divided into two compartments 34a and 34b by a partition 36 raisable and lowerable into the chamber by a pneumatic jack 38" page 3, line 8).

In view of Gething’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the separation wall is retractable as is taught in Gething, in the apparatus disclosed by Wagner.
One would have been motivated to include wherein the separation wall is retractable because Gething states “It can take a relatively long time to raise the temperature in a given compartment from cold to the appropriate heat treatment temperature. This time may be reduced by moving the or a said partition to allow the hot atmosphere from a previously heated compartment to enter the adjacent compartment it is desired to bring into use” (page 2, line 77). Therefore, including a retractable separation wall will shorten warmup times when the second conveyor is brought on line after a period in which only one is in use. Retraction will also allow the partition to be removed non-manually.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, in view of Gething, and further in view of Milton (US 4094627 A), hereinafter Milton.

Regarding claims 24 and 25, Wagner, as modified by Gething, discloses the textile dryer of claim 23. 

Wagner, as modified by Gething, does not disclose 
an air distribution system having a hot air blower coupled to a hot air conduit configured to provide hot air to the first zone and the second zone, and a fresh air blower coupled to a fresh air conduit configured to provide fresh air to the second zone; or 
a fresh air valve connected to the fresh air conduit for controlling the amount fresh air flowing into the second zone.

However, Milton teaches: 
an air distribution system having a hot air blower coupled to a hot air conduit configured to provide hot air to the first zone and the second zone (52d and 52e connected to 56d and 56e and ultimately 34), and a fresh air blower coupled to a fresh air conduit configured to provide fresh air to the second zone (52e connected to 112); and
a fresh air valve connected to the fresh air conduit for controlling the amount fresh air flowing into the second zone (113).

    PNG
    media_image11.png
    600
    868
    media_image11.png
    Greyscale

In view of Milton’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include: 
an air distribution system having a hot air blower coupled to a hot air conduit configured to provide hot air to the first zone and the second zone, and a fresh air blower coupled to a fresh air conduit configured to provide fresh air to the second zone; and
a fresh air valve connected to the fresh air conduit for controlling the amount fresh air flowing into the second zone as is taught in Milton, in the apparatus disclosed by Wagner.
One would have been motivated to include: 
an air distribution system having a hot air blower coupled to a hot air conduit configured to provide hot air to the first zone and the second zone, and a fresh air blower coupled to a fresh air conduit configured to provide fresh air to the second zone; and
a fresh air valve connected to the fresh air conduit for controlling the amount fresh air flowing into the second zone because Milton states “the further object of providing quick and efficient means for changing the rate of heat transfer to the work being heated independent of the temperature of the heating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chaudoir (US 4389562 A) Figure 1

    PNG
    media_image12.png
    316
    594
    media_image12.png
    Greyscale

Rhoads (US 1513932 A) “By the arrangement hereinbefore described, the drying apparatus can be divided into compartments and the temperature and humidity of the air in circulation i n the different compartments can be independently controlled”

    PNG
    media_image13.png
    233
    617
    media_image13.png
    Greyscale

Ball (US 4827629 A) “each article 10 in the chamber 12 is subjected to space drying by means of heated air with controlled humidity level” and “damage can easily occur if subjected to a high velocity air movement, high temperatures or low relative humidity levels.” Ball teaches that articles can sometimes become damaged if they are dried too quickly which is additional motivation for why one would monitor humidity.
Howard (US 6867392 B1) Figure 2

    PNG
    media_image14.png
    654
    529
    media_image14.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799